DETAILED ACTION
This office action is a response to the amendment and arguments filed on April 26, 2021.
Claims 1, 2, 14, 15, 21, 22 and 23-38 are pending.
Claims 1, 2, 14, 15, 21, 22, 23-30 and 33-36 are rejected.
Claims 27-29, 31, 32, 37 and 38 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 13, 15, 21, 22 and 23-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication 2015/0038087, hereinafter Park, in view of Mitsudomi U.S. Patent Application Publication 2009/0116054, hereinafter Mitsudomi.

Regarding Claim 1, Park discloses a communication apparatus (Figure 1-5; Abstract; User device) comprising: 
an NFC interface for executing a wireless communication in accordance with an NFC scheme  (Short-Distance wireless communication module 220 of Figure 4; Paragraph [0042] The short-distance wireless communication may be near field communication (NFC).);
a Wi-Fi interface for executing a wireless communication in accordance with a Wi-Fi scheme (Communication module 210 of Figure 4; Paragraph [0054] various communication chips such as a WiFi chip); 
and a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication apparatus to perform (Controller and Storage unit of Figure 4; Paragraph [0061, 0082 and 0133]): 
receiving first access point information from an external apparatus via the NFC interface, the first access point information being information to be used for establishing a first wireless 
executing a first establishing process for establishing the first wireless connection with the first access point using the first access point information via the Wi-Fi interface; in a case where the establishment of the first wireless connection succeeds, communicating with a particular apparatus via the Wi-Fi interface while relaying the first access point (Figure 5; S540 and S550 of Figure 5; Paragraph [0092-0100] Using the NFC information received through the first interface the user device may pair and establish a connection to communicate with an imaging photographing apparatus through an access point). 
Park discloses a communication apparatus which establishes a connection with an apparatus utilizing first access point information utilizing a NFC short range wireless interface and long range Wi-Fi wireless interface but fails to disclose in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, causing the display to display a screen including a first button for eliminating a cause of the failure in establishing the first wireless connection; and in a case where the first button in the screen is selected, causing the display to display a message indicating a way to cause the external apparatus to obtain predetermined information related to a measure for eliminating the cause of the failure in establishing the first wireless connection
However, Mitsudomi teaches in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, causing the display to display a screen including a first button for eliminating a cause of the failure in establishing the first wireless connection; and in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Mitsudomi. Mitsudomi provides a solution in which provides the cause estimating unit to estimate the cause when the connection to the network is not established by the wireless local area network connection unit in an easy manner, thus enhancing the convenience of a user (Mitsudomi Abstract; Paragraph [0002-0013]).

Regarding Claim 21, see the rejection of Claim 1. Claim 1 is an apparatus claim corresponding to the non-transitory computer-readable medium of Claim 21 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi as applied to claim 1 above, and further in view of Kuwabara U.S. Patent Application Publication 2011/0176417, hereinafter Kuwabara.

Regarding Claim 2, Park in view of Mitsudomi disclose the communication apparatus as in Claim 1. Park in view of Mitsudomi fail to disclose an accepting unit configured to accept an input of second access point information, the accepting unit not being the NFC interface, the second access point information being information to be used for establishing a second wireless connection with a second access point via the Wi-Fi interface, wherein the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a second establishing process for establishing the second wireless connection with the second access point using the second access point information via the Wi-Fi interface in a case where the input of the second access point information is accepted, and wherein the screen including the first button is not displayed in the display even if the establishment of the second wireless connection via the Wi- Fi interface fails.
	However, Kuwabara teaches an accepting unit configured to accept an input of second access point information, the accepting unit not being the NFC interface, the second access point information being information to be used for establishing a second wireless connection with a second access point via the Wi-Fi interface (Figure 11; Paragraph [0063] Wireless 
wherein the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a second establishing process for establishing the second wireless connection with the second access point using the second access point information via the Wi-Fi interface in a case where the input of the second access point information is accepted, and wherein the screen including the first button is not displayed in the display even if the establishment of the second wireless connection via the Wi- Fi interface fails (Paragraph [0066-0067] Following receipt of second access point information the device executes a second establishing processes in which the connection is established and device permitted to connect, in which failure information is not necessary as the device is successful).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Mitsudomi with the teachings of Kuwabara. Kuwabara provides a solution in which an access point is capable of dealing with connection requests exceeding throughput value while maintaining communication states of radio communication terminals (Kuwabara Paragraph [0029-0031]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi as applied to claim 1 above, and further in view of Watanabe et al. U.S. Patent Application Publication 2004/0255192, hereinafter Watanabe.

Regarding Claim 23, Park in view of Mitsudomi disclose the communication apparatus as in Claim 1. Park in view of Mitsudomi fail to disclose wherein the screen includes a second button different from the first button, and in a case where the second button in the screen is selected, the message is not displayed in the display.
However, Watanabe teaches wherein the screen includes a second button different from the first button, and in a case where the second button in the screen is selected, the message is not displayed in the display (Figure 4 and 5; Paragraph [0048] The network diagnostic program periodically and automatically refreshes the status of each of the devices 107 and 108, which is displayed on the network diagnostic window 301. If a user clicks a "Refresh" button 501, the network diagnostic program displays the latest status on the window 301 at once; Paragraph [0051] Various buttons on the screen including a button which provides further details including a network diagnostic program displays a diagnostic result window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Mitsudomi with the teachings of Watanabe. Watanabe provides a solution which eliminates problem related to network connection, reliably and efficiently (Watanabe Abstract; Paragraph [0003-0009]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi as applied to claim 1 above, and further in view of Wada U.S. Patent Application Publication 2016/0198498, hereinafter Wada.

Regarding Claim 24, Park in view of Mitsudomi disclose the communication apparatus as in Claim 1. Park in view of Mitsudomi fail to disclose wherein in a case where the 
However, Wada teaches wherein in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, sending, to the external apparatus via the NFC interface, specific information for causing the external apparatus to display that the establishment of the first wireless connection has failed (Wada Figure 1, 4 and 6; Paragraph [0066-0076] NFC handover in which NFC is used to request the printer to start communication by wireless LAN. NFC handover request with information is exchanged over NFC between the device for establishing a first wireless connection. The response information corresponding to the NFC handover request includes, as an identifier of the NFC handover, an identifier of the printer. Similarly, the information of the response to the NFC handover request includes, as an NFC handover result of the printer, information that expresses success or failure. If it is determined that the NFC handover processing failed the printer-cooperation processing continuation determination unit of the smart phone performs processing for analyzing the response information received from the printer. The printer-cooperation processing continuation determination unit determines the type of failure of the NFC handover from the response information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Wada. Wada provides techniques where an apparatus does not perform unnecessary wireless LAN connection processing in the printer when handover processing is interrupted, so that effect of power saving in the printer and reduction of unnecessary network traffic can be achieved. The apparatus can 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi and Wada as applied to claim 24 above, and further in view of Sovani et al. U.S. Patent 9,749,844, hereinafter Sovani.

Regarding Claim 25, Park in view of Mitsudomi and Wada disclose the communication apparatus as in Claim 24. Park in view of Mitsudomi and Wada fail to disclose wherein: the first access point information includes frequency information indicating a use- frequency used by the first access point, and the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a determining process for determining, using the frequency information included in the first access point information, whether the communication apparatus is capable of executing a wireless communication in accordance with the use-frequency, wherein in a case where it is determined that the communication apparatus is not capable of executing the wireless communication in accordance with the use-frequency, the specific information includes information indicating that the cause of the failure in establishing the first wireless connection is the use-frequency.
However, Sovani teaches wherein: the first access point information includes frequency information indicating a use- frequency used by the first access point, and the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a determining process for determining, using the frequency information 
wherein in a case where it is determined that the communication apparatus is not capable of executing the wireless communication in accordance with the use-frequency, the specific information includes information indicating that the cause of the failure in establishing the first wireless connection is the use-frequency (Figure 5; S508 Column 13 Determination of a different operating frequency which the device is not capable of in which an error message is used to provide details on the incompatibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Mitsudomi and Wada with the teachings of Sovani. Sovani provides a solution which enables an improved user experience as compared to conventional approaches by assisting in provisioning a second device for connection to a wireless network, the wireless network includes an access point (Sovani Abstract; Column 1 and Column 5 [Line 6-27]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi and Wada as applied to claim 24 above, and further in view of Nakajima U.S. Patent Application Publication 2016/0105582, hereinafter Nakajima.

Regarding Claim 30, Park in view of Mitsudomi and Wada disclose the communication apparatus as in Claim 24. Park in view of Mitsudomi and Wada fail to disclose wherein the NFC 
However, Nakajima teaches wherein the NFC interface comprises an interface memory configured to store information to be sent to external, and the specific information is sent to the external apparatus via the NFC interface by causing the interface memory to store the specific information in a case where the establishment of the first wireless connection via the Wi-Fi interface fails (Paragraph [0148] Storage error information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Mitsudomi and Wada with the teachings of Nakajima. Nakajima provides a solution for storing identification information for identifying a user associated with a job deleted from the holding unit which ensures that the user is enabled to easily recognize information of a job that is failed to be stored, and information of a job that is successfully stored among jobs input by the user himself or herself at the time when a job list is displayed (Nakajima Paragraph [0002-0006]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mitsudomi as applied to claim 1 above, and further in view of Sugita et al. U.S. Patent Application Publication 2015/0304590, hereinafter Sugita.

Regarding Claim 26, Park in view of Mitsudomi disclose the communication apparatus as in Claim 1. Park in view of Mitsudomi fail to disclose wherein the predetermined information includes Uniform Resource Locator (URL) of Web page indicating the measure.
However, Sugita teaches wherein the predetermined information includes Uniform Resource Locator (URL) of Web page indicating the measure (Paragraph [0166] display a specific site according to an URL disclosing information on a failure occurred between the main device and the remote controller or in the main device, the site being set to the transponder; Paragraph [0181] URL information of a specific site which discloses information on connection with the main device or a failure generated in the main device to the transponder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Mitsudomi with the teachings of Sugita. Sugita provides a solution in which the use of information processing apparatus by a hand can be enabled. The non-contact communication between the reader-writer and the transponder can be implemented. The pairing of the portable terminal and the main apparatus can be achieved. The communication fault is suppressed, after the non-contact communication with the reader-writer and the transponder is started (Sugita Abstract; Paragraph [0001-0027]).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. U.S. Patent Application Publication 2013/0237148, hereinafter McCann in view of Mitsudomi U.S. Patent Application Publication 2009/0116054, hereinafter Mitsudomi.

Regarding Claim 14, McCann discloses a communication apparatus (Figure 1, 3 and 8) comprising: 
a Bluetooth interface for executing a wireless communication in accordance with a Bluetooth scheme (Figure 3 and 8; Paragraph [0027, 0030 and 0061] Bluetooth short range communication); 
a Wi-Fi interface for executing a wireless communication in accordance with a Wi-Fi scheme; and a processor (Figure 3 and 8; Paragraph [0023] Wi-Fi interface); 
and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication apparatus to perform (Figure 8): 
receiving first access point information from an external apparatus via the Bluetooth interface, the first access point information being information to be used for establishing a first wireless connection via the Wi-Fi interface with a first access point (Paragraph [0037] the NFC-enabled device 108 transmits a trigger response message to the wireless terminal 110. The trigger response message may include the SSID that identifies the WLAN hotspot available within the WLAN access location 102 as well as the device ID that uniquely identifies the NFC-enabled device 108, a network identifier that identifies a network (e.g., local network or external network) to which the WLAN hotspot is securely associated with or securely connected to, and a mobile ID; Paragraph [0030 and 0061] Discuss the use of Bluetooth as a substitute for an NFC interface); 
executing a first establishing process for establishing the first wireless connection with the first access point using the first access point information via the Wi-Fi interface (Paragraph [0039] If the wireless terminal 110 elects and/or is configured to initiate the WLAN registration 
in a case where the establishment of the first wireless connection succeeds, communicating with a particular apparatus via the Wi-Fi interface while relaying the first access point (Figure 1; Paragraph [0033] Registration response including registration information and registration status in which the wireless connection may succeed or fail).
Park discloses a communication apparatus which establishes a connection with an apparatus utilizing first access point information utilizing a Bluetooth short range wireless interface and long range Wi-Fi wireless interface but fails to disclose in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, causing the display to display a screen including a first button for eliminating a cause of the failure in establishing the first wireless connection; and in a case where the first button in the screen is selected, causing the display to display a message including a way to cause the external apparatus to obtain predetermined information related to a measure for eliminating the cause of the failure in establishing the first wireless connection.
However, Mitsudomi teaches in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, causing the display to display a screen including a first button for eliminating a cause of the failure in establishing the first wireless connection; and in a case where the first button in the screen is selected, causing the display to display a message including a way to cause the external apparatus to obtain predetermined information related to a measure for eliminating the cause of the failure in establishing the first wireless connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann with the teachings of Mitsudomi. Mitsudomi provides a solution in which provides the cause estimating unit to estimate the cause when the connection to the network is not established by the wireless local area network connection unit in an easy manner, thus enhancing the convenience of a user (Mitsudomi Abstract; Paragraph [0002-0013]).

Regarding Claim 22, see the rejection of Claim 14. Claim 14 is an apparatus claim corresponding to the non-transitory computer-readable medium of Claim 22 with the same features. Therefore the same rejection applies as the rejection of Claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Mitsudomi as applied to claim 14 above, and further in view of Kuwabara.

Regarding Claim 15, McCann in view of Mitsudomi disclose the communication apparatus as in Claim 14. McCann in view of Mitsudomi fail to disclose an accepting unit configured to accept an input of second access point information, the accepting unit not being the Bluetooth interface, the second access point information being information to be used for establishing a second wireless connection with a second access point via the Wi-Fi interface, wherein the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a second establishing process for establishing the second wireless connection with the second access point using the second access point information via the Wi-Fi interface in a case where the input of the second access point information is accepted, and wherein the screen including the first button is not displayed in the display even if the establishment of the second wireless connection via the Wi-Fi interface fails.
However, Kuwabara teaches an accepting unit configured to accept an input of second access point information, the accepting unit not being the Bluetooth interface, the second access point information being information to be used for establishing a second wireless connection with a second access point via the Wi-Fi interface (Figure 11; Paragraph [0063] Wireless communication terminal 32 request connection to the first AP 21 and receives a changeover request as sufficient bandwidth of the channel is not available in which second access point information AP23 is accepted for establishing a second wireless connection using the wireless interface), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann in view of Mitsudomi with the teachings of Kuwabara. Kuwabara provides a solution in which an access point is capable of dealing with connection requests exceeding throughput value while maintaining communication states of radio communication terminals (Kuwabara Paragraph [0029-0031]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Mitsudomi as applied to claim 14 above, and further in view of Watanabe et al. U.S. Patent Application Publication 2004/0255192, hereinafter Watanabe.

Regarding Claim 33, McCann in view of Mitsudomi disclose the communication apparatus as in Claim 14. McCann in view of Mitsudomi fail to explicitly disclose wherein the screen includes a second button different from the first button, and in a case where the second button in the screen is selected, the message is not displayed in the display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann in view of Mitsudomi with the teachings of Watanabe. Watanabe provides a solution which eliminates problem related to network connection, reliably and efficiently (Watanabe Abstract; Paragraph [0003-0009]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Mitsudomi as applied to claim 14 above, and further in view of Wada.

Regarding Claim 34, McCann in view of Mitsudomi disclose the communication apparatus as in Claim 14. McCann in view of Mitsudomi fail to disclose wherein in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, sending, to the external apparatus via the Bluetooth interface, specific information for causing the external apparatus to display that the establishment of the first wireless connection has failed.
However, Wada teaches wherein in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, sending, to the external apparatus via the Bluetooth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann in view of Mitsudomi with the teachings of Wada. Wada provides techniques where an apparatus does not perform unnecessary 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Mitsudomi and Wada as applied to claim 34 above, and further in view of Sovani.

Regarding Claim 35, McCann in view of Mitsudomi and Wada disclose the communication apparatus of Claim 34. McCann in view of Mitsudomi and Wada fail to explicitly disclose wherein the first access point information includes frequency information indicating a use- frequency used by the first access point, and the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: executing a determining process for determining, using the frequency information included in the first access point information, whether the communication apparatus is capable of executing a wireless communication in accordance with the use-frequency, wherein in a case where it is determined that the communication apparatus is not capable of executing the wireless communication in accordance with the use-frequency, the specific information includes information indicating that the cause of the failure in establishing the first wireless connection is the use-frequency.
However, Sovani teaches wherein the first access point information includes frequency information indicating a use- frequency used by the first access point, and the computer-readable 
wherein in a case where it is determined that the communication apparatus is not capable of executing the wireless communication in accordance with the use-frequency, the specific information includes information indicating that the cause of the failure in establishing the first wireless connection is the use-frequency (Figure 5; S508 Column 13 Determination of a different operating frequency which the device is not capable of in which an error message is used to provide details on the incompatibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann in view of Mitsudomi and Wada with the teachings of Sovani. Sovani provides a solution which enables an improved user experience as compared to conventional approaches by assisting in provisioning a second device for connection to a wireless network, the wireless network includes an access point (Sovani Abstract; Column 1 and Column 5 [Line 6-27]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Mitsudomi as applied to claim 14 above, and further in view of Sugita et al. U.S. Patent Application Publication 2015/0304590, hereinafter Sugita.

Regarding Claim 36, McCann in view of Mitsudomi disclose the communication apparatus as in Claim 34. McCann in view of Mitsudomi fail to explicitly disclose wherein the predetermined information includes Uniform Resource Locator (URL) of Web page indicating the measure.
However, Sugita teaches wherein the predetermined information includes Uniform Resource Locator (URL) of Web page indicating the measure  (Paragraph [0166] display a specific site according to an URL disclosing information on a failure occurred between the main device and the remote controller or in the main device, the site being set to the transponder; Paragraph [0181] URL information of a specific site which discloses information on connection with the main device or a failure generated in the main device to the transponder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCann in view of Mitsudomi with the teachings of Sugita. Sugita provides a solution in which the use of information processing apparatus by a hand can be enabled. The non-contact communication between the reader-writer and the transponder can be implemented. The pairing of the portable terminal and the main apparatus can be achieved. The communication fault is suppressed, after the non-contact communication with the reader-writer and the transponder is started (Sugita Abstract; Paragraph [0001-0027]).

Allowable Subject Matter
Claims 27-29, 31, 32, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 27 and 37, the prior art of record fail to disclose alone or in any reasonable combination  as required by the dependent claim, “wherein the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: setting the communication apparatus in a prohibition mode at a first timing after the establishment of the first wireless connection failed, the prohibition mode being for prohibiting the communication apparatus from using the first access point information; and canceling the prohibition mode at a second timing at which a predetermined movement performed by a user is detected after the communication apparatus is set in the prohibition mode, the predetermined movement including at least one of a movement for sending the specific information and a movement for ending a state capable of sending the specific information.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claims 28, 29, and 38 would also be allowable since they depend upon indicated base claim.

Regarding Claim 31, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein the computer-readable instructions, when executed by the processor, cause the communication apparatus to further perform: deleting 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 32 would also be allowable since it depends upon indicated base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuda U.S. Patent Application Publication 2014/0096202 – System, Server, Communication Device and Computer Readable Medium Therefor

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414